Citation Nr: 1516315	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  09-47 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for degenerative disc disease of the thoracolumbar spine with spinal stenosis, status post lumbar spinal fusion (back disability), rated as 0 percent disabling prior to April 29, 2008, and as 10 percent disabling thereafter.
 
2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christa A. McGill, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1963 to September 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that assigned an initial disability rating of 0 percent for back disability, effective from March 9, 2007, and denied entitlement to a TDIU. 

In May 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record. 

During the course of this appeal, a 10 percent rating was granted for back disability in an April 2010 supplemental statement of the case (SSOC); this did not satisfy the Veteran's appeal. 

This claim was previously before the Board in July 2012, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

A review of the Virtual VA paperless claims processing system revealed copies of the Veteran's May 2013 Spine and Nerve VA examinations.

The issue of a reopened claim for right lower extremity radiculopathy has been raised by the record in a June 2012 private examination in which the examiner was asked by the Veteran's attorney to opine regarding the diagnosis and etiology of such condition, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected degenerative disc disease of the thoracolumbar spine with spinal stenosis, status post lumbar spinal fusion is manifested by arthritis, pain and a need for a cane for ambulation prior to April 29, 2008 and complaints of pain and a limitation of motion greater than 60 degrees but not greater than 85 degrees thereafter, but no findings of ankylosis or incapacitating exacerbations.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for degenerative disc disease of the thoracolumbar spine with spinal stenosis, status post lumbar spinal fusion  prior to April 29, 2008 have been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2014).

2.  The criteria for an increased rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine with spinal stenosis, status post lumbar spinal fusion have not been met or approximated.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned," as in the present case, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled." Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, regarding the initial evaluation for the Veteran's back disability, VA's duty to notify has been satisfied.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record indicates that the RO obtained and associated the Veteran's SSA records with the claims file.

VA provided the Veteran with adequate medical examinations in November 2007, April 2010, and May 2013.  The examinations are adequate because each contains a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disabilities, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

The record before the Board does not indicate that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

A review of the claims file also shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected generative disc disease of the thoracolumbar spine with spinal stenosis, status post lumbar spinal fusion is rated as 0 percent disabling prior to April 29, 2008 and 10 percent disabling thereafter.  38 C.F.R. § 4.71a, DC 5242.  A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  Id.

Additionally, a 10 percent evaluation is warranted for  arthritis via X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.  A 20 percent evaluation is warranted for arthritis via X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3 (2014).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that his service-connected back disability is worse than currently reflected by his noncompesnable evaluation prior to April 29, 2008 and evaluation of 10 percent thereafter.  To this effect, the Veteran has provided that his condition results in significant pain and loss of motion with an inability to perform most activities of daily living without assistance and an inability to perform in any occupational setting.

A review of the Veteran's VA and private outpatient treatment records reveals that he has been treated for pain and arthritis in his lower back throughout the appeals period.  Records dating back to 2003 show that the Veteran has been diagnosed with degenerative changes in his lumbar spine.  Evidence further shows that the Veteran received spinal surgery in 2004. There is no indication that this condition results in limitation of motion less than 60 degrees, ankylosis, or incapacitating episodes resulting in any doctor-ordered bed rest.  There is no evidence that the Veteran has been provided with a supported diagnosis of intervertebral disc syndrome throughout the appeal period. 

The Veteran was provided with a VA examination in November 2007.  The examiner, upon reviewing the Veteran's claims file, conducting an interview, and conducting objective testing, diagnosed the Veteran with degenerative disc disease of the lumbar spine, spinal stenosis, and status post lumbar spinal fusion L3-S1.  Imaging revealed degenerative changes.  Range of motion revealed a flexion of 90 degrees, extension of 35 degrees, bilateral lateral flexion of 40 degrees, and bilateral lateral rotation of 35 degrees.  There was no objective evidence of painful motion.  There was no additional loss of motion or pain upon repetition.  The Veteran had full strength, no spasm, and no ankylosis.  The examiner found that this condition required the Veteran to use a cane to ambulate, frequent  sitting and resting, and no lifting or bending.

The Veteran was provided with an additional VA examination in April 2010.  The examiner, upon reviewing the Veteran's claims file, conducting an interview, and conducting objective testing, diagnosed the Veteran with multi-level degenerative joint disease, L2-L3 fusion, and L3-S1 fusion.  Imaging revealed degenerative changes.  Range of motion revealed a flexion of 80 degrees, extension of 20 degrees, bilateral lateral flexion of 20 degrees, and bilateral lateral rotation of 30 degrees.  There was objective evidence of painful motion and stiffness.  There was no additional loss of motion or pain upon repetition.  The Veteran had no pain on palpation.  The Veteran had full strength, no spasms, and no ankylosis.  The examiner found that this condition required the Veteran to use a cane to ambulate, frequent  sitting and resting, and no lifting or bending.  The examiner noted that the Veteran would have difficulties in occupations with frequent ambulation, but would have no problems in a sedentary position.

The Veteran submitted the results of a private orthopedic examination conducted on June 2012.  The examiner, upon reviewing the Veteran's claims file, conducting an interview, and conducting objective testing, diagnosed the Veteran with severe complex refractory back pain with multiple spinal surgeries, including multilevel fusion.  Range of motion revealed a flexion of 60 degrees and extension of 0 degrees.  There was no commentary on objective painful motion and no indication that any repetitive movements were conducted.  The examiner did not indicate if a goniometer was utilized in measuring the Veteran's range of motion.  The examiner further noted that the Veteran claimed to experience incapacitating episodes requiring bed rest on a twice per week basis.  It was indicated that she did not feel it would be reasonable to visit a doctor every time he experienced an incapacitating episode due to the frequency.  Of note, there are no indications of doctor ordered bed rest found in the claims file and this notation was the only indication by the Veteran that he had ever experienced incapacitating episodes.  Based upon the Veteran's descriptions, the examiner stated that she believed intervertebral disc syndrome was a more appropriate diagnosis for the Veteran, but stopped short of actually providing such as an official diagnosis and provided no basis independent of the Veteran's own assertions of incapacitating episodes.

The Veteran was provided with an additional VA examination in May 2013.  The examiner, upon reviewing the Veteran's claims file, conducting an interview, and conducting objective testing, diagnosed the Veteran with degenerative disc disease of the thoracolumbar spine with spinal stenosis, status post lumbar spinal fusion.  Imaging revealed degenerative changes.  Range of motion revealed a flexion of 75 degrees, extension of 20 degrees, right lateral flexion of 20 degrees, left lateral flexion of 15 degrees, and bilateral lateral rotation of 20 degrees.  There was no objective evidence of painful motion.  There was no additional loss of motion or pain upon repetition.  The Veteran had evidence of guarding, but not severe enough to result in an abnormal gait.  The Veteran had full strength and no ankylosis.  The examiner found that this condition required the Veteran to use a cane to ambulate, frequent  sitting and resting, with limitations on walking and standing.

Analysis

Based on the above, the Board finds that the Veteran's back disability meets the criteria for an initial 10 percent prior to April 29, 2008.  To warrant a 10 percent evaluation, the Veteran must show evidence of a forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height, or X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Here, the evidence of record shows that prior to filing his claim in March 2007, the Veteran was receiving continued treatment for degenerative changes shown by x-ray in his lumbosacral spine.  These findings were confirmed via x-ray in the November 2007 VA examination.  Given the Veteran's subjective complaints of pain, the confirmed degenerative changes, and his need for a cane for ambulation, the Board finds that a 10 percent evaluation best contemplates the functional impairment due to the disabilituy at issue prior to April 29, 2008.

However, the Veteran only meets the criteria for a 10 percent evaluation throughout the appeals period.  In order to warrant the next higher evaluation, the evidence must show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or arthritis via X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, or a diagnosis of intervertebral disc syndrome with incapacitating episodes resulting in doctor-ordered best rest.   Because the medical evidence of record has not at any time during the pertinent appeals period shown the presence of a limitation of motion even close to that contemplated by the Schedule, as the Veteran's range of motion has only been shown to have a flexion of 75 degrees or greater, as well as no ankylosis or confirmed incapacitating exacerbations, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent.

The Board recognizes that the Veteran has submitted a private opinion from June 2012 showing drastically greater impairment than reflected in any other VA examinations or outpatient treatment records.  However, the Board affords the VA examinations of record more probative value than the private opinion.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not given to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Greater weight may be placed on one physician's opinion than another's depending on factors such as reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

First, the VA examinations are found to be more probative because their respective evaluations, in particular range of motion testing, employed the use of a goniometer, whereas it is unclear what instrument was utilized by the private examiner.  In assessing range of motion, measurements must be made using a goniometer as required by regulation.  38 C.F.R. § 4.46.

Second, even if the private examiner's notation regarding invertebral disc syndrome were taken as a diagnosis, she does not provide any independent clinical findings to support her conclusion.  Rather, she merely used the Veteran's own statements regarding his self-treatment for self-diagnosed incapacitating episodes.  Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) states that, for purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Here there is no evidence that any such treatment or prescription has ever occurred, as treatment records are absent for even a complaint of incapacitating episodes.  Although the Veteran's argument that it would not be reasonable to visit a doctor every time he had an incapacitating episode due to their frequency is noted, the Board finds it would also not be reasonable to presume that the Veteran never once visited a doctor when he experienced such an extreme exacerbation of his back disability.  As such, while the Veteran is competent to report the symptoms he experiences, in regard to his complaints of incapacitating episodes, he is not found to be credible, as his claims are in direct contradiction with the medical evidence of record as well as the fact that such records show that there are many occasions where the Veteran simply visited a doctor for regular pain associated with his back disability, which makes it highly unlikely that he would not have done the same when he began to experience incapacitating episodes.  Therefore, the premise upon which the private examiner based her diagnosis and assessment of intervertebral disc syndrome is flawed, as it is based only upon the subjective and not credible statements of the Veteran.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Last, the VA examinations, which occurred roughly every three years throughout the claims period, despite being conducted at different times and with different examiners, were consistent in their analysis and findings, including a gradual loss of motion and increase in symptoms for the Veteran's back disability.  On the other hand, the private examination, which occurred in between the second and third VA examinations, offered a stark contrast with the findings before and after it.  While it may have been reasonable to accept that the Veteran's condition significantly worsened from the 2010 VA examination to his 2012 private examination, it is not as reasonable to presume that his condition would vastly improve less than one year later in his 2013 VA examination, particularly without any notations to any significant treatment procedures.  Therefore, it makes it more likely that the findings of the June 2012 private examination were nothing more than a mere anomaly, perhaps better explained by deficiencies noted in the paragraphs above.

Accordingly, for the aforementioned deficiencies, the June 2012 private examination is afforded less probative value than the VA examinations.  As such, the Board finds that the Veteran does not have a confirmed diagnosis of intervertebral disc syndrome nor does he have any objective evidence of incapacitating episodes.

The Board further acknowledges that the Veteran has reported that his back disability has worsened over recent years and causes functional impairment.  The Board does not doubt that the Veteran's back disability causes pain and interference with occupation and activities of daily living.  However, the medical evidence of record supports the proposition that the symptomatology associated with his disability has not approached the level which would allow for the assignment of a 20 percent rating for the appeal period.  In addition, the Board has considered whether an increased disability rating is warranted for the Veteran's back disability based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.49, and the Court's holding in DeLuca, 8 Vet. App. at 202.  Importantly, the Veteran has been repeatedly found not to exhibit any additional limitation of motion of his back disability to pain, fatigue, weakness, or lack of endurance after repetitive use.  Thus, the Board concludes that the Veteran's painful motion and functional impairment is contemplated by the currently assigned 10 percent evaluation for his service connected back disability and that the assignment of a higher disability rating based on the DeLuca factors is not warranted.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected back disability, but the evidence reflects that those manifestations, namely the presence of a greater limitation of motion, ankylosis, or incapacitating exacerbations are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's back disability, as the criteria assess social and occupational impairment to include addressing various limitations of painful motion.  Furthermore, the Board takes notice of the Veteran's complaints of daily pain and finds that he is competent to testify as to the severity of the symptomatology associated with her low back pain during and after service.  See Jandreau, 492 F.3d at 1372.  Additionally, his statements are presumed credible, as his complaints of pain and functional impairment have remained consistent in both his lay testimony and the medical record.  However, his current evaluation of 10 percent, already takes pain and locking into consideration in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.  Additionally, there have been no notations of frequent loss of work or hospitalizations due to this condition.   Accordingly, referral is not required.

The evidence of record does not warrant ratings in excess of those assigned for the Veteran's back disability at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).


ORDER

Entitlement to an initial 10 percent rating for degenerative disc disease of the thoracolumbar spine with spinal stenosis, status post lumbar spinal fusion (back disability) prior to April 29, 2008 is granted, subject to the law and regulations governing the payument of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the thoracolumbar spine with spinal stenosis, status post lumbar spinal fusion (back disability) throughout the entire appeal is denied.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim of entitlement to a TDIU.

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.15, 4.16 (2014).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and that - if there is only one service-connected disability, it is rated as at least 60-percent disabling, or, if more than one disability, at least one disability is rated as at least 40-percent disabling and the Veteran has a combined rating of at least 70 percent.  Id.  But see, in particular, 38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

The Veteran is service connected for radiculopathy of the left lower extremity, evaluated at 10 percent disabling and degenerative disc disease of the thoracolumbar spine with spinal stenosis, status post lumbar spinal fusion, evaluated at 10 percent disabling.  The Veteran has a combined evaluation of 20 percent.  38 C.F.R. § 4.25.  Therefore, the Veteran does not have a minimum rating of 60 percent or a combined rating of at least 70 percent for consideration of a TDIU under 38 C.F.R. § 4.16(a) and entitlement to a schedular TDIU is not warranted.

As the Veteran does not meet the applicable percentage standards, the Board will now consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In this regard, the Veteran has stated on a number of occasions that he is unemployable due to his service-connected disabilities.  Here, the Veteran has stated that due to his physical condition, he is unable to sustain gainful employment.  To this effect, the Veteran has provided that he has not worked since 2004 and that, in particular, his back disability prevents him from engaging in any type of work setting due to his inability conduct physical labor or sit, stand, and walk for prolonged periods.

Here, the Board notes that the Veteran has been provided with numerous VA examinations to address his service-connected disabilities.  Although these examinations have addressed the occupational effects of the Veteran's disabilities, they have not provided an in depth analysis of whether such makes the Veteran unemployable in either sedentary, physical, or both types of employment, given his complaints.  Furthermore, these examinations, have not discussed the impact of the Veteran's previous work history, training, and educational background on his employability in light of his service connected disabilities.  As such, the Board finds that the Veteran should be provided with a new VA examination to ascertain the impact of his service-connected disabilities on his employability.  The examiner should discuss the functional impairment caused by the Veteran's service-connected disabilities on his ability to work.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.  The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.  An in-person examination is not necessary, as the examiner needs only to review the claims file.

Additionally, it is noted that the Veteran's SSA records indicate that he is receiving disability benefits based upon a combination of effects from his service-connected disabilities as well as non service-connected disabilities.  As such, it is important to have the examiner consider these records, but parse out the effects of the service-connected disabilities exclusively in determining the overall occupational effect.

Last, in denying entitlement to TDIU, the RO cited the Veteran's failure to return a VA form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which contains information vital to the adjudication of the issue.  

In light of the need for remand of the TDIU issue, clarification of the evidence is possible.  The Veteran should be afforded another opportunity to submit a VA Form 21-8940.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his left shoulder condition. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and request that the Veteran complete and return such. Inform him that information contained in this form is vital to consideration of his TDIU claim, and a failure to complete and return the form may have a negative impact on his application.

3. After any additional evidence has been associated with the claims file, send the Veteran's claims file to an appropriate specialist for an opinion to ascertain the impact of his service-connected disabilities on his employability.   An in-person examination is not necessary.

The claims folder should be reviewed, including records from the Social Security Administration and prior VA examinations for the service-connected disabilities, and that review should be indicated in the examination report.

The examiner should discuss the functional impairment caused by the Veteran's service-connected disabilities on his ability to work.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.

A complete explanation for all opinions expressed must be provided in the examination report.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall, 11 Vet. App. at 271.

5. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed. If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


